DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/17/2022 has been entered.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/17/2022 was filed after the mailing date of the final Office action on 6/22/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
 Response to Amendment
The amendment filed 10/17/2022 has been entered. Claims 1-5, 7-11, 13 and 14-32 are pending in the application. Claims 1, 21 are amended incorporating new limitation “the body including a sheath and a ring” and “the ring exhibiting a rigidity that is greater than the sheath”. Claim 6 is canceled. Claims 29-32 are newly presented. Claims 14-20 remain withdrawn. Applicant’s amendments to the claims have overcome each and every 112(a) rejection and objection previously set forth in the Non-Final Office Action mailed 06/22/2022 
Claims 1-5, 7-11, 13 and 21-32 are examined on the merits.
Response to Arguments
Applicant's arguments with respect to claim(s) 1-5, 7-11, 13 and 21-32 have been considered but are moot because the new ground of rejection does not rely on the same combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Specifically, applicant amend claims 1 and 21 incorporating new limitation “the body including a sheath and a ring” and “the ring exhibiting a rigidity that is greater than the sheath”.
Harvey remains as the primary reference in rejecting the present claims, for disclosing a majority of the claimed invention. 
Farrell (US 2379346 A) is being introduced as a secondary reference in the present rejection for disclosing and/or rendering obvious the newly amended limitations of the “body including a ring and the ring exhibiting a rigidity that is greater than the sheath”. 
Dirico, Heyman, Sanchez, and Ozenne remain in the present rejection for disclosing and/or rendering obvious the limitations of remaining claims.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 renders the claim indefinite because it is being dependent of canceled claim 6. In an effort to practice compact persecution the claim is interpreted as being dependent from claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5, 10-11, 21-22, 27 and 29-32 are rejected under 35 U.S.C. 103 as being unpatentable over Harvie (US 9788992 B2) in view of Farrell (US 2379346 A).
Regarding Claim 1, Harvie discloses a urine collecting assembly comprising:
A body (figure 7, condom 23) defining an open proximal end (examiner’s annotated figure 7, open proximal end) and a distal end (examiner’s annotated figure 7, closed distal end), the body including a sheath (layer of condom 23), the sheath including a fluid impermeable layer (col 11 lines 60-62, “Condom (23) and then will adhere the device to the shaft of the penis proximally to the glans of the penis forming a fluid tight seal” indicating the material of Condom is fluid impermeable);

    PNG
    media_image1.png
    427
    659
    media_image1.png
    Greyscale

A sump (figure 7, retro fit assembly 21) attached to at least the fluid impermeable layer of the sheath;
A fluid reservoir (figure 7, interior liquid collection area 35) within the interior region of the body and defined by at least a portion of the fluid impermeable layer;
A fluid outlet (figure 7, outlet of drain tube 13) in fluid communication with the reservoir (col 10 lines 35-48, the drain tube is configured to couple to liquid collection area 35 through attachment node 12, and urine from penis collected in the liquid collection area discharge through the drain tube);
wherein at least the body is configured to be disposed with a user's penis disposed through the open proximal end with an urethral opening of the penis disposed within the reservoir (col 13 lines 14- 18, “In the Retro Fit Embodiment of the Hydro-Block Air Vent Condom Catheter (22) the device is held in place on the user's penis by means of the Condom (23) which is placed over the shaft of the penis proximally to the glans of the penis and attached thereto”);
wherein the body is configured to receive urine discharged from the urethral opening into the reservoir, and to have the urine withdrawn from the reservoir via the outlet (col 12 lines 32-34, “is charged urine will not leak from the device but rather will pass out of the Condom (23) then into the Interior Liquid Collection Area (35) and then through the Retro-Fit Assembly (21)”).
Harvie does not disclose the body including a ring, the ring exhibiting a rigidity that is greater than the sheath.
In the same field of endeavor, Farrell discloses a body (figure 3, tube 15) including a sheath (layer that forms the tube 15, left column line 46 “A tube 15 of tough, flexible rubber”) and a ring (figure base 10), and the ring exhibiting a rigidity that is greater than the sheath (left column lines 13-17 “While the tube 15 is soft and pliable and can readily be caused to lie against a leg of the wearer, the rigidity of the members 10 and 16 and the weight of the latter will support it against collapsing to an excessive degree” implies that the member 10 exhibiting a rigidity that is greater than the body).
Farrell provides the tube including the sheath and the ring, and the ring has greater rigidity than the sheath in order to support the device against collapsing to an excessive degree and further preventing leaking urine from the device in various position (left column lines 15-21). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Harvie to incorporate the teachings of Farrell and provide the ring exhibiting a rigidity that is greater than the sheath for the purpose of preventing the body from collapsing to an excessive degree and further preventing leakage in any position.
Regarding Claim 2, Harvey, as modified by Farrell, teaches the urine collecting assembly of claim 1.
Harvie further discloses a sealing flange (figure 2, adhesive ring 24 on Condom Catheter (2) condom catheter 2 is equivalent to the body as set forth above) coupled to the fluid impermeable layer at (col 8 line 9, “Adhesive Rings (24) disposed around the device”) or near the open proximal end thereof, the sealing flange having an opening therethrough with a peripheral edge of the opening configured to seal around the shaft of the user's penis disposed therethrough  (col 8 lines 9-10 “Adhesive Rings (24) disposed around the device to aid in maintaining the device securely sealed on a user's penis wherein the Hydro-Block Air Vent Condom Catheter (1)”).
Regarding Claim 5, Harvie, as modified by Farrell, teaches the urine collecting assembly of claim 1.
	Harvie further discloses wherein the body is generally cylindrical (see figures 7-10, illustrating the body is generally cylindrical shape and also col 10 lines 65-67, “which is placed over the shaft of the penis proximally to the glans of the penis and attached thereto” implies that the condom would shape accordance with shape of penis indicating it is generally cylindrical).
Regarding Claim 10, Harvie, as modified by Farrell, teaches the urine collecting assembly of claim 1.
Harvie further discloses	a fluid receptacle (col 14 lines 9-10, “User Selected Pump Means (36) (such as the AMXD Max urine disposal pump) with collection or disposal means” see figure 9, user selected pump means 36) fluidly coupled to the fluid outlet (see figure 9, user selected pump means is fluidly coupled to retro-fit assembly 21).
Regarding Claim 11 , Harvie, as modified by Farrell, teaches the urine collecting assembly of claim 1.
Harvie further discloses a source of vacuum (figure 9, user selected pump means 36) fluidly coupled to the fluid outlet (see figure 9, user selected pump means 36 is fluidly coupled to retro-fit assembly 21).
Regarding Claim 21, Harvie discloses a method, comprising:
Disposing a urine collecting assembly (figures 3-10, hydro-block air vent condom catheter 22) in operative relationship with a urethral opening of a user (col 13 lines 14-18, “In the Retro Fit Embodiment of the Hydro-Block Air Vent Condom Catheter (22) the device is held in place on the user's penis by means of the Condom (23) which is placed over the shaft of the penis proximally to the glans of the penis and attached thereto”), the urine collecting assembly including:
A body (figure 7, condom 23) defining an open proximal end (examiner’s annotated figure 7, open proximal end) and a distal end (examiner’s annotated figure 7, closed distal end), the body including a sheath (layer of condom 23), the sheath including a fluid impermeable layer (col 11 lines 60-62, “Condom (23) and then will adhere the device to the shaft of the penis proximally to the glans of the penis forming a fluid tight seal” indicating the material of Condom is fluid impermeable);
A sump (figure 7, retro fit assembly 21) attached to at least the fluid impermeable layer of the sheath;
A fluid reservoir (figure 7, interior liquid collection area 35) within the interior region of the body and defined by at least a portion of the fluid impermeable layer;
A fluid outlet (figure 7, outlet of drain tube 13) in fluid communication with the reservoir (col 10 lines 35-48, the drain tube is configured to couple to liquid collection area 35 through attachment node 12, and urine from penis collected in the liquid collection area discharge through the drain tube);
the operative relationship includes a user's penis being disposed through the open proximal end and with the urethral opening of the penis disposed within the reservoir (col 13 lines 14-18, “In the Retro Fit Embodiment of the Hydro-Block Air Vent Condom Catheter (22) the device is held in place on the user's penis by means of the Condom (23) which is placed over the shaft of the penis proximally to the glans of the penis and attached thereto”);
receiving urine discharged from the urethral opening in the reservoir (col 12 lines 32-34, “is charged urine will not leak from the device but rather will pass out of the Condom (23) then into the Interior Liquid Collection Area (35)”); and
removing the received urine from the reservoir via the fluid outlet (col 12 lines 32-34, “is charged urine will not leak from the device but rather will pass out of the Condom (23) then into the Interior Liquid Collection Area (35) and then through the Retro-Fit Assembly (21)”);
Harvie does not disclose the body including a ring, the ring exhibiting a rigidity that is greater than the sheath.
In the same field of endeavor, Farrell discloses a body (figure 3, tube 15) including a sheath (layer that forms the tube 15, left column line 46 “A tube 15 of tough, flexible rubber”) and a ring (figure base 10), and the ring exhibiting a rigidity that is greater than the sheath (left column lines 13-17 “While the tube 15 is soft and pliable and can readily be caused to lie against a leg of the wearer, the rigidity of the members 10 and 16 and the weight of the latter will support it against collapsing to an excessive degree” implies that the member 10 exhibiting a rigidity that is greater than the body).
Farrell provides the tube including the sheath and the ring, and the ring has greater rigidity than the sheath in order to support the device against collapsing to an excessive degree and further preventing leaking urine from the device in various position (left column lines 15-21). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Harvie to incorporate the teachings of Farrell and provide the ring exhibiting a rigidity that is greater than the sheath for the purpose of preventing the body from collapsing to an excessive degree and further preventing leakage in any position.
	Regarding Claim 22, Harvie, as modified by Farrell, teaches the method of claim 21. 
	Harvie further discloses the urine collecting assembly further includes a sealing flange (figure 2, adhesive ring 24 on Condom Catheter 2 which is consistent with the hydro-block air vent condom catheter 23 as set forth above) coupled to the fluid impermeable layer near the open proximal end thereof (col 8 lines 9-10 “Adhesive Rings (24) disposed around the device to aid in maintaining the device securely sealed on a user's penis wherein the Hydro-Block Air Vent Condom Catheter (1)”), the sealing flange having an opening therethrough with a peripheral edge (figure 2, edge of adhesive ring 24); wherein the operative relationship includes the user's penis being disposed through the opening in the sealing flange in sealing relationship with the peripheral edge of the opening (col 8 lines 9-10 “Adhesive Rings (24) disposed around the device to aid in maintaining the device securely sealed on a user's penis).
	Regarding Claim 27, Harvie, as modified by Farrell, discloses the method of claim 21.
	Harvie further discloses fluidly coupling the fluid outlet to a source of vacuum (figure 9, user selected pump means 36) to assist in withdrawing the urine from the reservoir via the fluid outlet (col 14 lines 18-22, “User Selected Pump Means (36) (such as the AMXD Max urine disposal pump) with collection or disposal means that is activated thereby and will evacuate the urine from the system”).
	Regarding Claim 29, Harvie, as modified by Farrell, teaches the urine collecting assembly of claim 1.
	Harvie does not disclose the ring exhibits a thickness or a Young’s modulus that is greater than the sheath.
	In the same filed of endeavor, Farrell teaches the ring (figure 3, base 10) exhibits a thickness (see figure 3, the thickness of base 10 is greater than the thickness of tube 15) or Young’s modulus that is greater than the sheath (left column lines 13-17 “While the tube 15 is soft and pliable and can readily be caused to lie against a leg of the wearer, the rigidity of the members 10 and 16 and the weight of the latter will support it against collapsing to an excessive degree” implies that the rigid member 10 exhibiting a greater young’s modulus than the soft and pliable tube 15)
	Farrell provides the base exhibits a thickness or young’s modulus that is greater than the tube in order to support the device against collapsing to an excessive degree and further preventing leaking urine from the device in various position (left column lines 15-21). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Harvie to incorporate the teachings of Farrell and provide the ring exhibits a thickness or a Young’s modulus that is greater than the sheath for the purpose of preventing the body from collapsing to an excessive degree and further preventing leakage in any position.
	Regarding Claim 30, Harvie, as modified by Farrell, teaches the urine collecting assembly of claim 1.
	Harvie does not disclose wherein the ring exhibits a generally circular annular shape.
	In the same filed of endeavor, Farrell teaches the ring (figure 3 and 4, base 10) exhibits a generally circular annual shape (referring figures 3 and 4, the base 10 has circular shape).
Farrell provides the base exhibits a generally circular annular shape in order to support the device against collapsing to an excessive degree and further preventing leaking urine from the device in various position (left column lines 15-21). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Harvie to incorporate the teachings of Farrell and provide the ring exhibits generally circular annular shape for the purpose of preventing the body from collapsing to an excessive degree and further preventing leakage in any position.
Regarding Claim 31, Harvie, as modified by Farrell, teaches the urine collecting assembly of claim 1.
Harvie further discloses wherein the sump is distinct from the sheath (referring figure 8, retro fit assembly 21 is a distinct element from condom 23).
Regarding Claim 32, Harvie, as modified by Farrell, teaches method of claim 21.
Harvie further discloses wherein the sump is distinct from the sheath (referring figure 8, retro fit assembly 21 is a distinct element from condom 23).
Claims 3 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Harvie in view of Farrell and in further view of Sanchez (US 8287508 B1).
Regarding Claim 3, Harvie, as modified by Farrell, teaches the urine collecting assembly of claim 1.
Harvie further discloses a tube (figure 8, drain tube attachment node 16) to define the fluid outlet, a tube body (body of drain tube 16) extending toward and beyond the distal end of the body (see figure 8, drain tube attachment node 16 extending toward and beyond from the distal end of condom 23), and a second end configured to be coupled to a source of vacuum (see figure 9, liquid hose 32 which is consistent with drain tube 13 as set forth above illustrates the liquid hose 32 couples drain tube attachment node to pump means 36).
Harvie does not disclose the tube having a first end disposed in the reservoir.
In the same field of endeavor, Sanchez teaches a collecting urine comprises a reservoir (figure 8, container 62), and further comprising a tube (figure 8, urine transfer tube 70) having a first end (see figure 8, end of tube 70 where is disposed within the container 62) disposed in the reservoir (col 6 lines 20-21, a urine-transfer tube 70 inserted through the outlet port 68 can readily extend within the internal chamber 64 to the opposite end 72 of the container 62).
Sanchez provide a urine-transfer tube that inserted within the container and extends to the opposite end of the container in order to void urine from the opposite end when the opposite end 72 of chamber is positioned at a lower elevation than the remainder of the container (col 6 lines 22-28). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the outlet of Harvie, as modified by Farrell, to incorporate the teachings of Sanchez and provide a tube that disposed within the reservoir and extending toward outlet for the purpose of removing urine from the reservoir regardless of position.
	Regarding Claim 28, Harvie, as modified by Farrell, teaches the method of claim 21.
	Harvie further discloses the urine collecting assembly further includes a tube (figure 8, drain tube attachment node 16) defining the fluid outlet (see figure 5, drain tube attachment node 16 defining fluid channel 29) and a second end spaced from the reservoir (see figure 7, drain tube attachment node 16 extending beyond the reservoir); and further comprising:
	Fluidly coupling the second end of the tube to a fluid receptacle (figure 9, user selected pump means 36 comprises a fluid receptacle supported by col 14 lines 18-22, “User Selected Pump Means (36) (such as the AMXD Max urine disposal pump) and allowing urine withdrawn from the reservoir of the urine collecting assembly via the tube to be received in the fluid reservoir (see figure 9, liquid hose 32 which is consistent with drain tube 13 as set forth above illustrates the liquid hose 32 couples drain tube attachment node to pump means 36).
	Harvie, as modified by Farrell, does not disclose the tube having a first end disposed in the reservoir.
	In the same field of endeavor, Sanchez teaches a collecting urine comprises a reservoir (figure 8, container 62), and further comprising a tube (figure 8, urine transfer tube 70) having a first end (see figure 8, end of tube 70 where is disposed within the container 62) disposed in the reservoir (col 6 lines 20-21, a urine-transfer tube 70 inserted through the outlet port 68 can readily extend within the internal chamber 64 to the opposite end 72 of the container 62).
	Sanchez provide a urine-transfer tube that inserted within the container and extends to the opposite end of the container in order to void urine from the opposite end when the opposite end 72 of chamber is positioned at a lower elevation than the remainder of the container (col 6 lines 22-28). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the outlet of Harvie, as modified by Farrell, to incorporate the teachings of Sanchez and provide a tube that disposed within the reservoir and extending toward outlet for the purpose of removing urine from the reservoir regardless of its position.
Claims 4, 13, 23, and 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over Harvie in view of Farrell in further view of Ozenne (EP0032138A2).
Regarding Claim 4, Harvie, as modified by Farrell, teaches the urine collecting assembly of Claim 1.
Harvie does not disclose the body is formed of at least one polymer
In the same field on endeavor, Ozenne teaches a device is formed of plastic ([0027]).
Ozenne provide a device formed of plastic because plastic is known for the most suitable material that provides rigidity for the urine collection device ([0027]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the body of Harvie, as modified by Farrell, to incorporate the teachings of Ozenne and provide a polymer body for the purpose providing adequate rigidity for the urine collection. 
Regarding Claim 13, Harvie, as modified by Farrell, teaches the urine collecting assembly of Claim 1.
Harvie does not discloses further comprising a stabilization accessory configured to have the urine collecting assembly rotatably disposed therein.
In the same field of endeavor, Farrell teaches further comprising a stabilization accessory (figure 1, belt 6 with straps 7 and 8, left column lines 30-32 “so that the base member will be held against the body”).
Farrell provides the belts with straps configured to hold the urinal held in place the wearer’s body in order to dispose the device to be held against body to prevent leakage of urine even when the person is lying down or is sitting (left column lines 30-34). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Harvie, as modified by Farrell, and provide the stabilization accessory for the purpose of disposing the device to be held against its wearer and preventing leakage.
Harvie, as modified by Farrell, is still silent as to the stabilization accessory is rotatably disposed therein.
 In the same filed of endeavor, Ozenne teaches the device comprising a stabilization accessory (figure 1, first rigid ring 3) configured to have the urine collecting assembly (figure 1, collecting pocket 5 comprising a semi-rigid ring 7) rotatably disposed therein ([0037] and further allows, by a simple rotation of the second ring relative to the first).
Ozenne provide the first rigid ring configured to rotatably hold collecting pocket in order to attach the collecting bag to the rigid ring by simple rotation ([0037]), and which provides intuitive fastening mechanism therebetween.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Harvie, as modified by Farrell, to incorporate the teachings of Ozenne and provides the stabilization accessory configured to have the urine collecting assembly rotatably disposed therein for the purpose of providing intuitive fastening mechanism.
Regarding Claim 23, Harvie, as modified by Ferrell, teaches the method of Claim 21.
Harvie does not disclose the device further comprising disposing a stabilization accessory on a region at the user's penis, the stabilization accessory defining an opening that is configured to receive the urine collecting assembly.
In the same field of endeavor, Farrell teaches the device further comprising disposing a stabilization accessory (figure 1, belt 6 with straps 7 and 8,) on a region at the user’s penis (left column lines 42-45 “A washer or bushing 14 of sponge rubber or other soft material is provided, which will lie between the straps and the user's body”)
Farrell provides the belts with straps configured to hold the urinal held in place the wearer’s body in order to dispose the device to be held against body to prevent leakage of urine even when the person is lying down or is sitting (left column lines 30-34). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Harvie, as modified by Farrell, and provide the stabilization accessory for the purpose of disposing the device to be held against its wearer and preventing leakage.
Harvie, as modified by Farrell, is still silent as to the stabilization accessory defining an opening that is configured to receive the urine collecting assembly.
In the same filed of endeavor, Ozenne teaches the device comprising a stabilization accessory (figure 1, first rigid ring 3) defining an opening (referring figure 2, opening of first rigid ring 3) that is configured to receive the urine collecting assembly (referring figure 2, the first rigid ring 3 comprises a bead 11 which is configured to couple to a semi-rigid ring 7 of collecting pocket 5).
Ozenne provide the first ring defining an opening that is configured to receive semi-rigid ring of collecting pocket in order to attach the collecting bag to the rigid ring by simple rotation ([0037]), and which provides intuitive fastening mechanism therebetween. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Harvie, as modified by Farrell, to incorporate the teachings of Ozenne and provides the stabilization accessory configured including an opening that is configured to receive the urine collecting assembly for the purpose of providing intuitive fastening mechanism
Regarding Claim 25, Harvie, as modified by Ferrell, teaches the method of claim 23.
Harvie further disclose disposing the urine collecting assembly in operative relationship with the urethral opening of a user (col 13 lines 14-18, “In the Retro Fit Embodiment of the Hydro-Block Air Vent Condom Catheter (22) the device is held in place on the user's penis by means of the Condom (23) which is placed over the shaft of the penis proximally to the glans of the penis and attached thereto”).
Harvie does not disclose including disposing the urine collecting assembly in the opening of the stabilization accessory.
In the same field of endeavor, Ozenne teaches including disposing the urine collecting assembly in the opening of the stabilization accessory (see figure 2, the first rigid ring 3 comprises a bead 11 which is configured to couple to a semi-rigid ring 7 of collecting pocket 5).
Ozenne provides a method disposing the urine collecting assembly in the opening of the stabilization accessory in order to irremovably attach the collection pocket to the region at the user’s penis with adequate sealing (claim 1, second ring (7), semi-rigid, comprising a collar provided with a terminal bead capable of making it snap-fit on the first ring, and [0031] the system is sealed where the second semi-rigid plastic ring is force-fitted onto the first rigid plastic ring). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Harvie, as modified by Ferrell, to incorporate the teachings of Ozenne and provide the stabilization accessory that is configured to receive the urine collecting assembly in order to removably attach the urine collecting assembly while providing adequate sealing.
Regarding Claim 26, Harvie, as modified by Farrell and Ozenne, teaches a method of claim 25.
Harvie does not disclose the method comprising, responsive to the user moving, rotating the urine collecting assembly in the opening of the stabilization accessory.
Ozenne teaches responsive to the user moving ([0037] “rotation of the second ring” rotation could be done by any mean including its user), rotating the urine collecting assembly in the opening of the stabilization accessory ([0037] rotation of the second ring relative to the first ring).
Ozenne provides a method that allows rotation of the second ring by user in order to in order to prevent to cause irritation to the patient who wares it ([0037]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Harvie, as modified by Farrell, to incorporate the teachings of Ozenne and provide a method comprising rotating the urine collecting assembly in the opening of the stabilization accessory responsive to the user moving in order to prevent causing irritation to the patient. 
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Harvie in view of Farrell and in further view of Heyman (US 20150209194 A1).
Regarding Claim 7, Harvie, as modified by Farrell, teaches the urine collecting assembly of Claim 1.
Harvie does not disclose wherein the sheath includes a fluid impermeable layer, a one-way fluid movement fabric, and a porous layer between the fluid impermeable layer and the one-way fluid movement fabric.
In the same field of endeavor, Heyman teaches a hygienic article comprises the sheath (figure 10, hygienic article 10) includes a fluid impermeable layer (figure 9, third layer 46, [0077] The third layer 46 is the outermost layer and is a water resistant, water proof, or water impermeable surface), a one-way fluid movement fabric (figure 9, first layer 42, [0077] the first layer 42 is a water permeable surface that provides wicking action to draw liquid from the body towards the second layer), and a porous layer (figure 48, absorbent core 48) between the fluid the fluid impermeable layer and the one-way fluid movement fabric (see figure 9, absorbent core 48 is disposed between the first layer 42 and the third layer 46).
Heyman provides a hygienic article that comprises first and second layers and absorbent core to provide wicking action to draw liquid from the body toward the absorbent layer while preventing liquid from leaking from the article ([0077]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the sheath of Harvie, as modified by Farrell, to incorporate the teachings of Heyman and provide the sheath comprising a fluid impermeable layer, a one-way fluid movement fabric and a porous layer between them for the purpose of retaining the fluid within the sheath and preventing leaking.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Harvie in view of Farrell and in further view of Dirico (US 20070149935 A1).
Regarding Claim 8, Harvie, as modified by Farrell, teaches the urine collecting assembly of Claim 1.
Harvie does not disclose the device further comprising a spray attenuator disposed within the interior region and configured to attenuate spray from a stream of urine discharged from the urethral opening of the user.
In the same field of endeavor, Dirico teaches a penis cup (figure 3, 5) comprises a spray attenuator (figure 3, absorptive inner layer 14) disposed within the interior region (figure 3, containment chamber 32) and configured to attenuate spray from a stream of urine discharged from the urethral opening of the user ([0020] The increased thickness of the absorbent layer 14 being toward the proximal end 35 of the shroud 5, and thus in front of the most likely urine spray direction, provides increased effectiveness in preventing urine dispersal throughout the containment chamber 32).
Dirico provides increased thickness of the absorbent layer being toward the proximal end of the shroud in order to prevent urine dispersal throughout the containment chamber ([0020]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the urine collecting assembly of Harvie, as modified by Farrell, to incorporate the teachings of Dirico and provide a spray attenuator in order to prevent urine dispersal.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Harvie in view of Farrell and Dirico, and in further view of Bester, JR. et al (US 8353886 B2, hereinafter 'Bester').
Regarding claim 9, Harvie, as modified by Farrell and Dirico, teaches the urine collecting assembly of Claim 8.
Harvie does not disclose the spray attenuator is formed of spun plastic.
In the same field of endeavor, Bester teaches urine collecting device comprising body (figure 1, sleeve) is formed of spun plastic (col 4 lines 54 - col 5 line 1, teaches sleeve is made out of a non-woven fabric of conform material, and any synthetic polymers may be utilized as the melt-spun component of the conform material. Which indicates the sleeve is formed of spun polymer material).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the spray attenuator material of Dirico with the non-woven fabric of conform material of Bester since this modification would have been a simple substitution of one known element (spray attenuator material of Dirico) with another (non-woven fabric of conform material of Bester) to obtain predictable results (absorbing fluid) as per MPEP 2143 B. Furthermore, Applicant has placed no criticality regarding the spray attenuator is being formed of spun plastic, simply suggest the inner layer can include, for example, a  spun plastic, or open or closed cell foam ([0071]), and therefore the proposed modification is proper.
Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Harvie in view of Ferrell, Ozenne, and in further view of Jackson (US 4476879 A).
Regarding Claim 24, Harvie as modified by Farrell and Ozenne, teaches the method of claim 23.
Harvie does not disclose disposing the stabilization accessory on a region at the user’s penis includes adhesively coupling a bottom surface of the stabilization accessory to the region at the user’s penis.
In the same field of endeavor, Farrell teaches the device further comprising disposing a stabilization accessory (figure 1, belt 6 with straps 7 and 8) 
Farrell provides the belt and straps in order to dispose the base member to be held against the body with sufficient force to prevent leakage of urine (left column, lines 31-33). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Harvie, as modified by Ferrell, to incorporate the teachings of Ferrell and provide the stabilization accessory for the purpose of disposing the urine collecting device to be held against the body with sufficient force to prevent leakage.
Harvie, as modified by Ferrell and Ozenne, is still silent as to the stabilization accessory disposed on a region about the user’s penis and includes adhesively coupling a bottom surface of the stabilization accessory.
In the same field of endeavor, Jackson teaches the urine collecting device comprises a mounting plate (figure 2, 14) and a container (figure 2, 11), and the mounting plate is disposed on a region about the user’s penis and adhesively coupling a bottom surface of the stabilization accessory (col 3 lines 37-38, mounting plate 14 has a mounting surface or pad 41 to which a quick drying adhesive 42 is applied).
Jackson provides the adhesion between the mounting surface and the animal’s abdomen in order to seal the area around the opening and holding the apparatus in place (col 2 lines 1-4). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Harvie, as modified by Farrell and Ozenne, to incorporate the teachings of Jackson and adhesively couples the bottom surface of the stabilization accessory to the region about the user’s penis for the purpose of enhancing sealing and holding the device in place.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SETH HAN whose telephone number is (571)272-2545. The examiner can normally be reached M-F 0900-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas J Weiss can be reached on (571)270-1755. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/S.H./Examiner, Art Unit 3781                                                                                                                                                                                                        
/NICHOLAS J. WEISS/Supervisory Patent Examiner, Art Unit 3781